DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Regarding Figures 1, 5A, 5B, 5C, 6A, 6B, 7A and 7B, these drawings appear to be grayscale versions of colored drawings; however, drawings are to be in black and white, and hatching must be used to indicate section portions of an object.  The grayscale shading and low resolution of Figures 1, 5A, 5B, 5C, 6A, 6B, 7A and 7B cause lack of clarity of the drawings and do not allow proper understanding thereof.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1 and 15 is/are objected to because of the following informalities:  
In claim 1, line 7, the recitation “a bonnet assembly” should read –[[a]]the bonnet assembly--.
In claim 15, line 10, the recitation “a bonnet assembly” should read –[[a]]the bonnet assembly--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 4, 7-10, 15-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first axis" in lines 2 and 5-6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the first axis” in claim 2, line 2, should read –[[the]]a first axis--.
Claim 4 recites the limitation “a first axis” in line 2; however, claim 4 is dependent on claim 2, and the claim is unclear as to if the “first axis” in claim 4, line 2, is the same or in addition to the “first axis” recited in claim 2, lines 2 and/or 5-6.
Claim 15 recites the limitation "the axis" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the axis” in claim 15, line 6, should read –[[the]]an axis--.
Claim 18 recites the limitation “an axis” in line 2; however, claim 18 is dependent on claim 15, and the claim is unclear as to if the “axis” in claim 18, line 2, is the same or in addition to the “axis” recited in claim 18, line 2.
Claim 18 recites the limitation "the bonnet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the bonnet” in claim 18, line 3, should read –the bonnet assembly--.
Claims 7-10, 16, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by EP2618033 (“Mueller”).
Regarding claim 1, Mueller discloses (see figs. 1-4) a diaphragm for a diaphragm valve, the diaphragm comprising: a structure (36), wherein the structure is a disc shape (see bowl portion of diaphragm 36) with a top side (top side, relative to the orientation of fig. 1) and a bottom side (bottom side, relative to the orientation of fig. 1); a diaphragm stud (see “diaphragm stud” in annotated fig. 1, below) at a center point (aligned with the weir of body 12) on the top side of the structure, wherein the diaphragm stud is configured to couple with a connector (20) of a bonnet assembly (mainly defined by 20 and 30); at least one tab (see “tab” in annotated fig. 1, below), wherein the tab extends radially from the structure at an outer edge of the structure; and the at least one tab engages with a bonnet notch (see “bonnet notch” in annotated fig. 1, below) of a bonnet assembly to align the diaphragm to the bonnet assembly when the diaphragm is attached to the bonnet assembly.

    PNG
    media_image1.png
    720
    518
    media_image1.png
    Greyscale

Regarding claim 5, Mueller discloses a backing cushion (38) is secured between the diaphragm (36) and the bonnet assembly (mainly defined by 20 and 30) when the diaphragm is attached to the bonnet assembly (see assembly of fig. 3).
Regarding claim 6, Mueller discloses the backing cushion (38) has a disc shape (see central annular portion of backing cushion 38 in fig. 1).
Claim(s) 15 and 17, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US3310280 (“Boteler”).
Regarding claim 15, Boteler discloses (see figs. 5, 6 and 7) a diaphragm (66) for a diaphragm valve, the diaphragm comprising: a structure (central sealing portion of diaphragm 66 which obstructs opening 60), wherein the structure is a disc shape (circular) with a top side (top side, relative to the orientation of fig. 5) and a bottom side (bottom side, relative to the orientation of fig. 5), the top side and the bottom side are circular in outline; a diaphragm stud (threaded embedded screw of diaphragm 66) at a center point on the top side of the structure, wherein the diaphragm stud is configured to couple with a connector (see “connector” in annotated fig. 6, below) of a bonnet assembly; tabs (see left and right “tab” in annotated fig. 6, below), wherein the tabs extend radially from the structure along the axis of the structure at outer edges of the structure, wherein the tabs and the structure define one or more diaphragm alignment holes or one or more diaphragm alignment pins, and wherein the one or more diaphragm alignment holes engage with one or more bonnet alignment pins of a bonnet assembly to align the diaphragm to the bonnet assembly when the diaphragm is attached to the bonnet assembly or the one or more diaphragm alignment pins engage with one or more bonnet alignment orifices of the bonnet assembly to align the diaphragm to the bonnet assembly when the diaphragm is attached to the bonnet assembly (diaphragm 66 tabs define fastening holes for fastening the bonnet, diaphragm and body together via nuts and bolts, which read on “alignment pins”).

    PNG
    media_image2.png
    657
    904
    media_image2.png
    Greyscale

Regarding claim 17, Boteler discloses the tabs (see left and right “tab” in annotated fig. 6, above) extend radially from the structure (central sealing portion of diaphragm 66 which obstructs opening 60) in a same profile plane (see plane 64) as the structure.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, as applied to claim 1 above, in view of US4596268 (“Jonas”).
Regarding claim 3, Mueller discloses the diaphragm as claimed except the structure of the diaphragm being comprised of polytetrafluoroethylene (PTFE).
Jonas teaches (see specification col. 2, lines 46-47) a structure (bowl-shaped portion of diaphragm 4) of a diaphragm (4) comprised of polytetrafluoroethylene ("Teflon®”), so as to make the diaphragm resistant to corrosion (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diaphragm of Mueller by forming the structure of the diaphragm from Teflon®, which is a polytetrafluoroethylene, so as to have a diaphragm which is resistant to corrosion, as taught by Jonas.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonas in view of Mueller.
Regarding claim 11, Jonas discloses (see figs. 1-4) a diaphragm (4) attached to a bonnet assembly (defined at least partially by 3 and 7) of a diaphragm valve (see figs. 3 and 4) by a method comprising: inserting a diaphragm stud (13) of a diaphragm (4) through an aperture (21) of a backing cushion (5), wherein the diaphragm and the backing cushion comprise a diaphragm assembly (mainly defined by 4, 5, 13 and 14); inserting the diaphragm stud into a connector (7) of the bonnet assembly; turning the diaphragm assembly with respect to the bonnet assembly (between position wherein pin 14 aligns with slot 17 and position illustrated in fig. 2), wherein the turning of the diaphragm assembly couples the diaphragm stud with the connector of the bonnet assembly; aligning the diaphragm assembly with the bonnet assembly (see alignment of fig. 1); and pressing the diaphragm assembly against the bonnet assembly (members 4 and 5 are clamped between body 1 and bonnet 3), wherein the diaphragm assembly is rotationally fixed with respect to the bonnet assembly (via clamping between body 1 and bonnet 3).
However, Jonas does not disclose at least one tab of the diaphragm engages with a notch of the bonnet assembly and fixes the diaphragm assembly rotationally with respect to the bonnet assembly.
Mueller teaches a diaphragm assembly comprising a diaphragm (36) with a tab (see “tab” in annotated fig. 1, below) which is aligned with a sealing rib (46) of the diaphragm and which engages with a notch (see “notch” in annotated fig. 1, below) of a bonnet assembly (defined at least partially by 20 and 30) and fixes the diaphragm assembly rotationally with respect to the bonnet assembly, wherein the tab allows proper alignment of the sealing rib with a weir.

    PNG
    media_image3.png
    720
    518
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jonas by configuring the diaphragm with a sealing rib and a tab, wherein the tab engages a notch of the bonnet assembly and fixes the diaphragm assembly rotationally with respect to the bonnet assembly, and the tab allows proper alignment of the sealing rib with the weir, as taught by Mueller, so as to have a better seal between the diaphragm and the weir.
Regarding claim 12, Jonas discloses subsequent to attaching the diaphragm assembly (mainly defined by 4, 5, 13 and 14) to the bonnet assembly (mainly defined by 3 and 7), connecting (see specification col. 3, lines 17-32) the diaphragm assembly and bonnet assembly to a body assembly (1) to form a diaphragm valve (see valve of fig. 1).
Regarding claim 13, Jonas discloses the diaphragm assembly (mainly defined by 4, 5, 13 and 14) engages with a weir (6) of the body assembly (1) to control a flow of fluid through a fluid passageway (2) of the body assembly.
Claim(s) 16, 19 and 20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Boteler, as applied to claim 15 above, in view of Jonas.
Regarding claim 16, Boteler discloses the diaphragm as claimed except the structure of the diaphragm being comprised of polytetrafluoroethylene (PTFE).
Jonas teaches (see specification col. 2, lines 46-47) a diaphragm assembly (4 and 5) comprising a diaphragm (4) and a backing cushion (5), wherein a structure (bowl-shaped portion of diaphragm 4) of a diaphragm (4) is comprised of polytetrafluoroethylene ("Teflon®”).  The layered configuration allowing for corrosion resistance (see abstract) via the diaphragm (4) while maintaining flexibility via the backing cushion (5) for reliable sealing against a weir (6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diaphragm assembly of Boteler by configuring the diaphragm assembly to be of a layered configuration having a diaphragm comprised of  forming the structure of the diaphragm from Teflon®, which is a polytetrafluoroethylene, and a backing cushion, as taught by Jonas, so as to have valve which is resistant to corrosion and maintains a reliable seal.
Regarding claim 19, the combination of Boteler and Jonas discloses a backing cushion (Jonas, 5) is secured between the diaphragm (Jonas, 4) and the bonnet assembly (Boteler, see bonnet and “connector” in annotated fig. 6 above, and/or Jonas, mainly defined by 3 and 7) when the diaphragm is attached to the bonnet assembly (Jonas, see by example configuration of fig. 1).
Regarding claim 20, the combination of Boteler and Jonas discloses the backing cushion (Jonas, 5) has a disc shape (Boteler, diaphragm assembly 66, as modified by Jonas to be formed from PTFE and to have the backing cushion 5, seals a circular hole, Boteler, 60; see Boteler fig. 7).
Allowable Subject Matter
Claim(s) 2, 4, 7-10, 14 and 18, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the closest prior art does not disclose or render obvious the diaphragm comprising: a second tabs, wherein the second tabs extends radially from the structure along a second axis of the structure at outer edges of the structure, the second axis being perpendicular to the first axis, the first tabs and the second tabs engage with bonnet notches of the bonnet assembly to align the diaphragm to the bonnet assembly when the diaphragm is attached to the bonnet assembly and first tabs have a different width than the second tabs, in combination with the remainder limitations of the claim, base claim and any intervening claim(s).
Regarding claim 14, the closest prior at does not disclose or render obvious the method, wherein the diaphragm includes second tabs, and the first tabs are longer than the second tabs, in combination with the remainder limitations of the claim, base claim and any intervening claim(s).
Regarding claim 18, the closest prior art does not disclose or render obvious the diaphragm, wherein the diaphragm bead is along an axis of the structure; and wherein the tabs extend out radially from the bonnet and indicate an alignment of the diaphragm and the diaphragm bead relative to the bonnet assembly, in combination with the remainder limitations of the claim, base claim and any intervening claim(s).
Claims 4 and 7-10 are allowable because they require all the limitations of an allowable claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US3631882 discloses a diaphragm valve having a diaphragm layered with a structure and a backing cushion.  US9458948 and US9423040 disclose a diaphragm valve having a diaphragm with a tab, which is aligned with a sealing weir of the diaphragm valve and which engages a corresponding bonnet notch.  US9109707 and US8708308 disclose a diaphragm having opposing tabs, which indicate alignment of a sealing rib of the diaphragm.  US10801641 discloses a diaphragm valve having a diaphragm with opposing tabs which extend orthogonally to a sealing rib of the diaphragm.  GB362084 discloses a diaphragm valve having a diaphragm with various diaphragm stud configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753